—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 31, 2000, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of IIV2 years, unanimously affirmed.
Defendant’s claim that the court considered an improper factor in imposing sentence requires preservation (see, People v Harrison, 82 NY2d 693), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the record fails to support defendant’s contention that his perjury before the grand jury in the instant case was one of the factors considered by the court in imposing sentence. In any event, even assuming, arguendo, that such perjury was among the factors influencing the sentence, this was appropriate, particularly since the falsity of defendant’s grand jury testimony was conceded at sentencing (see, United States v Grayson, 438 US 41). We perceive no basis for a reduction of sentence. We note that the sentence was well below the maximum sentence defendant could have received pursuant to his plea agreement. Concur—Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.